FEDERATED BALANCED ALLOCATION FUND A Portfolio of Federated Managed Allocation Portfolios Class A Shares Class B Shares Class C Shares Supplement to Prospectus dated January 31, 2008 1.Under the section entitled “Payments to Financial Intermediaries” please delete the subsection entitled “Rule 12b-1 Fees” on page 48 in its entirety and replace with the following: “RULE 12b-1 FEES The Fund has adopted a Rule 12b-1 Plan, which allows it to pay marketing fees of up to 0.05% for Class A Shares and 0.75% for Class B Share and Class C Shares of average net assets to the Distributor for the sale, distribution, administration and customer servicing of the Fund’s Shares. When the Distributor receives Rule 12b-1 Fees, it may pay some or all of them to financial intermediaries whose customers purchase Shares.Because these Shares pay marketing fees on an ongoing basis, your investment cost may be higher over time than other shares with different sales charges and marketing fees.” 2.Under the section entitled “Who Manages the Fund?” please delete the subsection entitled “Portfolio Management Information for the Underlying Funds” on page 62 relating to “Federated Kaufmann Fund (FKF)” in its entirety and replace with the following: “FEDERATED KAUFMANN FUND (FKF) Lawrence Auriana Lawrence Auriana has been the Fund’s Portfolio Manager since February 1986. He is Vice President of the Trust. Mr. Auriana joined Federated in April 2001 as Co-Head of Investments/Federated Kaufmann. From August 1984 to April 2001, Mr. Auriana was President and Treasurer of Edgemont Asset Management Corp., and Chairman of the Board and Portfolio Manager to The Kaufmann Fund, Inc. (predecessor to the Federated Kaufmann Fund). Mr. Auriana earned a B.S. in Economics from Fordham University and has been engaged in the securities business since Hans P. Utsch Hans P.
